       CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 1 of 18



                        UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MINNESOTA


Jimmy Morton,                                          Case No. 0:19-cv-03134-ECT-LIB
                     Plaintiff,

v.                                                     (JURY TRIAL DEMANDED)
Park Christian School, Christopher
Nellermoe, Joshua Lee, and Timothy Kerr,

                     Defendants.



                    ANSWER OF DEFENDANT TIMOTHY KERR
________________________________________________________________________

     The Defendant, Timothy Kerr (hereinafter, Defendant Kerr), makes the following

Answer to the Complaint of Plaintiff:

     1. Defendant Kerr denies each and every allegation contained in the Complaint

regarding this Defendant unless hereafter admitted, qualified, or otherwise answered.

     2. Defendant Kerr admits that Plaintiff was an eighteen-year-old from Jackson,

Mississippi in the spring of 2015. Defendant Kerr lacks sufficient knowledge or

information to ascertain the truth of the remaining allegations in Paragraph 1 of the

Complaint and puts Plaintiff to his burden of proof.

     3. Defendant Kerr admits Josh Lee has been a boys’ varsity basketball coach for PCS

and admits basketball practices were held in the school gym and that participants had the

option to use the weight room in the school following basketball practice in the gym.


                                             1
      CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 2 of 18



Defendant Kerr admits that participants from the summer basketball practices played in

an evening basketball league and that Josh Lee coached on the sidelines at some of the

summer league games. Defendant Kerr lacks sufficient knowledge or information to

ascertain the truth of the remaining allegations in Paragraph 2 of the Complaint and puts

Plaintiff to his burden of proof.

   4. Defendant Kerr denies that he informed Plaintiff that there would be a van

provided by PCS and driven by Josh Lee or Tim Kerr to transport the “High School

Shootout” participants to Wisconsin. Defendant Kerr lacks sufficient knowledge or

information to ascertain the truth of the remaining allegations in Paragraph 3 of the

Complaint and puts Plaintiff to his burden of proof.

   5. Defendant Kerr admits generally that Plaintiff and other participants going to

Wisconsin arrived at the PCS parking lot on the morning of June 23, 2015 to depart for

Wisconsin as alleged in Paragraph 4 of the Complaint, but Defendant Kerr lacks

sufficient knowledge or information to ascertain the truth of the remaining allegations in

Paragraph 4 of the Complaint and puts Plaintiff to his burden of proof.

   6. In response to the allegations in Paragraph 5 of the Complaint, Defendant Kerr

admits he drove his personal vehicle, along with his own children and two other players,

to attend the tournament as alleged in Paragraph 5 of the Complaint. Defendant Kerr

denies he decided that Zach Kvalvog would drive other players in Mr. Kvalvogs truck.

Defendant lacks sufficient knowledge or information to ascertain the truth of the

remaining allegations in Paragraph 5 of the Complaint and puts Plaintiff to his burden of

proof.

                                             2
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 3 of 18



   7. Defendant Kerr admits that his wife was asked to drive some of the boys to the

basketball tournament, but Defendant Kerr’s wife wanted to drive with her husband and

children and Defendant Kerr was driving two other players to the tournament. Defendant

Kerr lacks sufficient knowledge or information to ascertain the truth of the other

allegations contained in Paragraph 6 of the Complaint and puts Plaintiff to his burden of

proof.

   8. Defendant Kerr admits that the three vehicles departed from the school parking

lot with his vehicle being the lead vehicle, followed by Josh Lee’s vehicle and Zachary

Kvalvog’s vehicle third, but denies that he told Zach to stay together on the road as

alleged in Paragraph 7 of the Complaint. Defendant admits that Josh Lee did not have

passengers in his vehicle and Zachary Kvalvog’s vehicle had Connor Kvalvog, Mark

Schwandt and Plaintiff as passengers. Defendant admits there were times during the drive

on I-94 when all vehicles were traveling in excess of the posted speed limit. Defendant

Kerr lacks sufficient knowledge or information to ascertain the truth of the other

allegations contained in Paragraph 6 of the Complaint and puts Plaintiff to his burden of

proof.

   9. Defendant Kerr admits generally that the players participating in the tournament

did not have any games scheduled on June 23, 2015 as alleged in Paragraph 8 of

Plaintiff’s Complaint. Upon information and belief, Defendant Kerr admits that at times

he was driving in excess of the speed limit and Defendant Kerr admits that his vehicle

and Josh Lee’s vehicles had passed a semi that was traveling in the right lane of traffic

prior to Zachary Kvalvog’s accident. Defendant Kerr lacks sufficient knowledge or

                                             3
      CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 4 of 18



information to ascertain the truth of the other allegations contained in Paragraph 6 of the

Complaint and puts Plaintiff to his burden of proof.

   10. Defendant Kerr admits that Zach and Connor Kvalvog were killed in an accident

as alleged in Paragraph 9 of the Complaint. Defendant Kerr admits that other unknown

individuals approached the accident scene and rendered assistance and Plaintiff and Mark

Schwandt were injured in the accident, but Defendant Kerr lacks sufficient knowledge or

information to ascertain the nature and extent of the injuries or the medical care involved

and puts Plaintiff to his burden of proof.

   11. In response to the allegations in Paragraph 10 of the Complaint, Defendant Kerr

denies that he did nothing to help the players after the accident. Once Defendant Kerr

learned of the accident, he called 911 and then drove up to the next public exit to turn

around and return to the accident scene, where he attempted to assist. Defendant Kerr

lacks sufficient knowledge or information to ascertain the truth of the allegations about

Joshua Lee driving responses after the accident and puts Plaintiff to his burden of proof.

   12. In response to the allegations in Paragraph 11 of the Complaint, Defendant Kerr

lacks sufficient knowledge or information to ascertain the truth of the allegations

contained in Paragraph 11 of the Complaint and puts Plaintiff to his burden of proof.

   13. Defendant Kerr denies the allegations of lying in Paragraph 12 of Plaintiff’s

Complaint and upon information and belief alleges he was traveling 73 to 74 miles per

hour the vast majority of the trip and puts Plaintiff to his burden of proof. Defendant Kerr

lacks sufficient knowledge or information to ascertain the truth of the allegations of

dishonesty asserted against Joshua Lee and puts Plaintiff to his burden of proof.

                                             4
      CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 5 of 18



   14. Defendant Kerr alleges Plaintiff’s allegations about the nature of duties owed to

Jimmy Morton are legal conclusions to which no response is required. Defendant Kerr

denies the remaining allegations in Paragraph 13 of the Complaint in relation to his

actions and alleges he lacks sufficient knowledge or information to ascertain the truth of

the allegations against Joshua Lee and puts Plaintiff to his burden of proof.

   15. Defendant Kerr alleges he lacks knowledge or information sufficient to ascertain

the truth of Plaintiff’s allegations about his alleged injuries and damages, athletic

accomplishments and aspirations prior to the accident and puts Plaintiff to his burden of

proof. Defendant Kerr denies the remaining allegations in Paragraph 14 of the Complaint.

   16. Upon information and belief, Defendant Kerr admits the allegations in Paragraph

15 of the Complaint.

   17. Upon information and belief Defendant Kerr admits the allegation in Paragraph

16 of the Complaint.

   18. Upon information and belief, Defendant Kerr admits the allegations in Paragraph

17 of the Complaint.

   19. Upon information and belief, Defendant Kerr admits the allegations in Paragraph

18 of the Complaint.

   20. Upon information and belief, Defendant Kerr admits the allegations in Paragraph

19 of the Complaint.

   21. Defendant Kerr alleges he lacks sufficient knowledge or information to ascertain

the truth of the allegations against Joshua Lee in Paragraph 20 of the Complaint and puts

Plaintiff to his burden of proof.

                                              5
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 6 of 18



   22. Defendant Kerr admits the allegations in Paragraph 21 of the Complaint.

   23. Defendant Kerr lacks knowledge or information sufficient to admit or deny the

allegations in Paragraph 22 of the Complaint and puts Plaintiff to his burden of proof.

   24. Defendant Kerr admits generally that PCS fields a boys’ varsity basketball team,

which has a season that takes place during the academic year in accordance with the

Minnesota State High School League schedule. Defendant Kerr admits that Josh Lee

organized a schedule for voluntary summer basketball practices held at PCS in June

2015. Defendant Kerr alleges he lacks sufficient knowledge or information to ascertain

the truth of the remaining allegations in Paragraph 23 and puts Plaintiff to his burden of

proof.

   25. Defendant Kerr lacks knowledge or information sufficient to ascertain the truth of

Plaintiff’s allegations in Paragraph 24 of the Complaint and puts Plaintiff to his burden of

proof.

   26. Defendant Kerr admits he asked Plaintiff to come out for the football team and

generally that PCS’s boys’ varsity basketball team reached the state tournament in March

2014 and several players were returning as alleged in Paragraph 25 of the Complaint.

Defendant Kerr lacks knowledge or information sufficient to admit or deny the other

allegations in Paragraph 25 of the Complaint and puts Plaintiff to his burden of proof

   27. Defendant Kerr lacks knowledge or information sufficient to ascertain the truth of

Plaintiff’s allegations in Paragraph 26 of the Complaint and puts Plaintiff to his burden of

proof.



                                             6
      CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 7 of 18



   28. Defendant generally admits that the April 2015 edition of the Falcon Flyer and the

Weekly Update” dated April 13, 2015 included generic references to an upcoming “Boys

Basketball Camp” scheduled to take place on June 22-25, 2015 as alleged in Paragraph

27 of Plaintiff’s Complaint. However, Defendant Kerr lacks knowledge or information

sufficient to ascertain the truth of Plaintiff’s remaining allegations in Paragraph 27 of the

Complaint and puts Plaintiff to his burden of proof.

   29. Defendant Kerr alleges he lacks knowledge or information sufficient to ascertain

the truth of Plaintiff’s allegations in Paragraph 28 of the Complaint and puts Plaintiff to

his burden of proof.

   30. Defendant Kerr alleges he lacks knowledge or information sufficient to ascertain

the truth of Plaintiff’s allegations in Paragraph 29 of the Complaint and puts Plaintiff to

his burden of proof.

   31. In response to Paragraph 30 of the Complaint, Defendant Kerr admits that PCS is

a member of the Minnesota State High School League (MSHSL).

   32. Defendant Kerr admits generally that the allegations in Paragraph 31 of the

Complaint has quoted excerpts from Bylaw 208.00 as set forth in the 2019-2020 MSHSL

Official Handbook.

   33. Defendant Kerr alleges that in response to the allegations in Paragraph 32 of the

Complaint, the allegations in Paragraph 32 of the Complaint do not appear to call for a

response from Defendant Kerr. To the extent that a response is required, Defendant Kerr

alleges he lacks knowledge or information sufficient to ascertain the truth of Plaintiff’s

allegations in Paragraph 32 and puts Plaintiff to his burden of proof.

                                              7
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 8 of 18



   34. Defendant Kerr alleges that in response to the allegations in Paragraph 33 of the

Complaint, the allegations in Paragraph 33 of the Complaint do not appear to call for a

response from Defendant Kerr. To the extent that a response is required, Defendant Kerr

alleges he lacks knowledge or information sufficient to ascertain the truth of Plaintiff’s

allegations in Paragraph 33 and puts Plaintiff to his burden of proof.

   35. Defendant Kerr alleges that in response to the allegations in Paragraph 34 of the

Complaint, the allegations in Paragraph 34 of the Complaint do not appear to call for a

response from Defendant Kerr. To the extent that a response is required, Defendant Kerr

alleges he lacks knowledge or information sufficient to ascertain the truth of Plaintiff’s

allegations in Paragraph 34 and puts Plaintiff to his burden of proof.

   36. Defendant Kerr alleges that in response to the allegations in Paragraph 35 of the

Complaint, the allegations in Paragraph 35 of the Complaint do not appear to call for a

response from Defendant Kerr. To the extent that a response is required, Defendant Kerr

alleges he lacks knowledge or information sufficient to ascertain the truth of Plaintiff’s

allegations in Paragraph 35 and puts Plaintiff to his burden of proof.

   37. Defendant Kerr alleges that in response to the allegations in Paragraph 36 of the

Complaint, the allegations in Paragraph 36 of the Complaint do not appear to call for a

response from Defendant Kerr. To the extent that a response is required, Defendant Kerr

alleges he lacks knowledge or information sufficient to ascertain the truth of Plaintiff’s

allegations in Paragraph 36 and puts Plaintiff to his burden of proof.

   38. Defendant Kerr denies the allegations in Paragraph 37 of the Complaint.



                                              8
      CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 9 of 18



   39. Defendant Kerr alleges that in response to Paragraph 38 of the Complaint,

Defendant Kerr admits that on the morning of the trip he drove a personal vehicle with

his two sons and two other players to the tournament and that Josh Lee drove a personal

vehicle without any passengers. Defendant Kerr alleges he lacks knowledge or

information sufficient to ascertain the truth the rest of the allegations in Paragraph 38 and

puts Plaintiff to his burden of proof.

   40. Defendant Kerr alleges he lacks knowledge or information sufficient to ascertain

the truth of Plaintiff’s allegations in Paragraph 39 of the Complaint and puts Plaintiff to

his burden of proof. Upon information and belief, Defendant Kerr did have the

permission of the parents he was driving to the tournament.

   41. Defendant Kerr denies the allegations in Paragraph 40 of the Complaint.

   42. Defendant Kerr alleges that Plaintiff mischaracterizes the allegations in Paragraph

41 of the Complaint as pertaining to Defendant Kerr and his wife Dawn. Defendant Kerr

admits that he and his wife declined to have Dawn drive separately from her husband and

two sons. Defendant Kerr alleges he lacks knowledge or information sufficient to

ascertain the truth of the allegations about Mr. Kvalvog’s conversations with Joshua Lee

and puts Plaintiff to his burden of proof.

   43. Defendant Kerr alleges that in response to the allegations in Paragraph 42 of the

Complaint, Defendant Kerr denies that it was his decision to have Zach Kvalvog drive to

the tournament. Defendant Kerr alleges he lacks knowledge or information sufficient to

ascertain the truth of the remaining allegations and puts Plaintiff to his burden of proof.



                                              9
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 10 of 18



   44. Defendant Kerr alleges that in response to the allegations in Paragraph 43 of the

Complaint, Defendant Kerr lacks sufficient information to ascertain the truth of the

allegations and puts Plaintiff to his burden of proof.

   45. Defendant Kerr lacks knowledge or information sufficient to ascertain the truth of

the allegations in Paragraph 44 of the Complaint and puts Plaintiff to his burden of proof.

   46. Defendant Kerr alleges that in response to the allegations in Paragraph 45 of the

Complaint, Defendant Kerr denies that he told Plaintiff to keep up with them on the road,

but admits he was driving ahead of the Lee vehicle and the Kvalvog vehicle.

   47. Defendant Kerr alleges in response to the allegations in Paragraphs 46 and 47,

Defendant Kerr lacks knowledge or information sufficient to ascertain the truth of

Plaintiff’s allegations in Paragraphs 46 and 47 of the Complaint and puts Plaintiff to his

burden of proof.

   48. Defendant Kerr alleges that in response to the allegations in Paragraph 48 of the

Complaint, Defendant Kerr admits he and Joshua Lee were traveling eastbound on

Interstate I-94 and there were no tournament games to be played on the date of the June

23, 2015. Defendant Kerr alleges upon information and belief, he was traveling 73 to 74

miles per hour the vast majority of the trip and puts Plaintiff to his burden of proof.

Defendant Kerr lacks sufficient knowledge or information to ascertain the truth of the

allegations of the remaining allegations in Paragraph 48 of the Complaint and puts

Plaintiff to his burden of proof.




                                             10
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 11 of 18



   49. In response to the allegations in Paragraph 49 of the Complaint, Defendant Kerr

admits that he passed a semi near Dalton, Minnesota, but alleges he lacks sufficient

knowledge or information to ascertain the truth of the remaining allegations in Paragraph

48 of the Complaint and puts Plaintiff to his burden of proof.

   50. Defendant Kerr alleges that in response to the allegations in Paragraph 50 of the

Complaint, Defendant Kerr admits that Zachary and Connor Kvalvog died as a result of

the accident and Plaintiff was ejected from the vehicle during the accident, but alleges he

lacks sufficient knowledge or information to ascertain the truth of the remaining

allegations in Paragraph 50 of the Complaint and puts Plaintiff to his burden of proof.

   51. Defendant Kerr admits there were several unknown individuals who stopped to

help at the accident scene, but Defendant Kerr lacks sufficient knowledge or information

to ascertain the remaining allegations in Paragraph 51 of the Complaint and puts Plaintiff

to his burden of proof.

   52. Defendant Kerr alleges that in response to the allegations in Paragraph 52 of the

Complaint, Defendant Kerr denies that he did nothing to help the players after the

accident. Once Defendant Kerr learned of the accident, he called 911 and then drove up

to the next public exit to turn around and return to the accident scene, where he attempted

to assist. Defendant Kerr lacks sufficient knowledge or information to ascertain the truth

of the allegations about Joshua Lee driving responses after the accident and puts Plaintiff

to his burden of proof.




                                            11
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 12 of 18



   53. Defendant Kerr alleges in response to the allegations in Paragraph 53 of the

Complaint, Defendant Kerr lacks sufficient knowledge or information to ascertain the

truth of the allegations contained in Paragraph 53 of the Complaint and puts Plaintiff to

his burden of proof.

   54. Defendant Kerr denies the allegations of lying and trying to protect himself as in

Paragraph 54 of Plaintiff’s Complaint. Defendant Kerr alleges, upon information and

belief, he was traveling 73 to 74 miles per hour the vast majority of the trip and puts

Plaintiff to his burden of proof. Defendant Kerr lacks sufficient knowledge or

information to ascertain the truth of the remaining allegations asserted against Joshua Lee

and puts Plaintiff to his burden of proof.

   55. Defendant Kerr alleges in response to the allegations in Paragraph 55 of the

Complaint, Defendant Kerr lacks knowledge or information sufficient to ascertain the

truth of Plaintiff’s allegations in Paragraph 55 of the Complaint and puts Plaintiff to his

burden of proof.

   56. Defendant Kerr alleges in response to the allegations in Paragraph 56 of the

Complaint, Defendant Kerr lacks knowledge or information sufficient to ascertain the

truth of the allegations about Mr. Kvalvog’s communications with Ms. Taylor or her

reaction to the information she received from him.

   57. Defendant Kerr alleges in response to the allegations in Paragraph 57 of the

Complaint, Defendant Kerr lacks knowledge or information sufficient to ascertain the

truth of the remaining allegations in Paragraph 57 of the Complaint and puts Plaintiff to

his burden of proof.

                                             12
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 13 of 18



                COUNT ONE: DIRECT NEGLIGENCE AGAINST PCS

   58. The allegations in Paragraph 58 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his responses to the

allegations in Paragraphs 1 through 57.

   59. The allegations in Paragraph 59 of the Complaint are legal conclusions to which

no response is required. To the extent a response is necessary, Defendant Kerr denies the

allegations.

   60. Defendant Kerr alleges that in response to the allegations in Paragraphs 60, 61,

62, 63 and 64 of the Complaint, Defendant Kerr lacks knowledge or information

sufficient to ascertain the truth of Plaintiff’s allegations in Paragraphs 60, 61, 62, 63 and

64 of the Complaint and therefore denies the same and puts Plaintiff to his burden of

proof.

   61. Defendant Kerr denies the allegations in Paragraph 65.

   62. Defendant Kerr alleges in response to the allegations in Paragraph 66 of the

Complaint, Defendant Kerr denies that he told Zach Kvalvog to keep up with them on the

road and as to the other allegations in Paragraph 66, Defendant Kerr lacks knowledge or

information sufficient to ascertain the truth of Plaintiff’s allegations and therefore denies

the same and puts Plaintiff to his burden of proof.

   63. Defendant Kerr alleges in response to the allegations in Paragraph 67 of the

Complaint, Defendant Kerr lacks knowledge or information sufficient to ascertain the

truth of Plaintiff’s allegations in Paragraph 67 of the Complaint and therefore denies the

same and puts Plaintiff to his burden of proof.

                                              13
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 14 of 18



   64. Defendant Kerr alleges in response to the allegations in Paragraph 68 of the

Complaint, Defendant admits that he and Josh Lee were driving their personal vehicles

eastbound on I-94. Defendant Kerr also admits he was driving his vehicle with traffic in

excess of the posted speed limit, but denies that he owed a duty to Plaintiff and denies

that his alleged conduct was the direct cause of Plaintiff’s alleged injuries and damages.

   65. Defendant Kerr alleges the allegations in Paragraph 69 of the Complaint are legal

conclusions to which no response is required. To the extent a response is necessary, the

allegations are denied.

   66. Defendant Kerr denies the allegations in Paragraphs 70 and 71 of the Complaint.

COUNT TWO: NEGLIGENCE AGAINST DEFENDANTS NELLERMOE, LEE AND
                           KERR

   67. The allegations in Paragraph 72 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his response to the

allegations in Paragraphs 1 through 66.

   68. Defendant Kerr denies the allegations in Paragraph 73 of the Complaint.

   69. The allegations in Paragraph 74 of the Complaint are legal conclusions to which

no response is required. To the extent a response is necessary, Defendant Kerr denies the

allegations.

   70. Defendant Kerr denies the allegations in Paragraph 75 of the Complaint.




                                            14
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 15 of 18



             COUNT THREE: NEGLIGENCE PER SE AGAINST DEFENDANTS
                               LEE AND KERR

   71. The allegations in Paragraph 76 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his responses to the

allegations in Paragraphs 1 through 70.

   72. Defendant Kerr denies the allegations in Paragraphs 77, 78, 79, 80 and 81 of the

Complaint.

        COUNT FOUR: VICARIOUS LIABILITY FOR THE NEGLIGENCE OF PCS
                       EMPLOYEE DEFENDANTS

   73. The allegations in Paragraph 82 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his responses to the

allegations in Paragraphs 1 through 72.

   74. Defendant Kerr lacks knowledge or information sufficient to ascertain the truth of

Plaintiff’s allegations in Paragraphs 83 and therefore denies the same and puts Plaintiff to

his burden of proof.

   75. Defendant Kerr denies the allegations in Paragraphs 84, 85 and 86 of the

Complaint.

             COUNT FOUR: NEGLIGENT SUPERVISION AGAINST PCS

   76. The allegations in Paragraph 87 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his responses to the

allegations in Paragraphs 1 through 75.

   77. Defendant denies the allegations in Paragraphs 88, 89, 90 and 91 of the

Complaint.

                                             15
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 16 of 18



           COUNT FIVE: BREACH OF FIDUCIARY DUTY AGAINST PCS

   78. The allegations in Paragraph 92 of the Complaint do not call for a response. To

the extent that a response is required, Defendant Kerr reincorporates his responses to the

allegations in Paragraphs 1 through 77 of the Complaint.

   79. Defendant denies the allegations in Paragraphs 93, 94, 95 and 96 of the

Complaint.

                     DEFENSES AND AFFIRMATIVE DEFENSES

   1. Plaintiff may fail to state a claim upon which relief can be granted.

   2. Some or all of Plaintiff’s claims may be barred to the extent they are subject to any

prior release(s) or settlement agreement(s).

   3. Plaintiff’s recovery may be limited in whole or in part by his failure to mitigate

damages.

   4. If Plaintiff succeeds in proving his allegation that the High School Shootout was a

PCS school event, and that Defendant Kerr is in fact found to be a “coach”, “employee”

or “agent” for this event, then Defendant Kerr is not civilly liable as an unpaid agent and

volunteer of a non-profit tax exempt organization in accordance with the protections of

Minnesota Statutes section 317A.257, subdivision 1 and 42 United States Code section

14503.

   5. Defendant Kerr alleges that in the event the Plaintiff did suffer any injuries or

damages as alleged the same was due to risks known to the Plaintiff and primarily

assumed by Plaintiff.



                                               16
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 17 of 18



   6. Defendant Kerr alleges that all injuries and damages complained of by the

Plaintiff, to the extent not caused by Plaintiff’s own fault, were proximately caused by the

fault of third persons over whom this answering defendant exercised no control or right

of control and for whose conduct this answering defendant is not responsible or liable.

   7. Defendant Kerr alleges he owed no legal duty to Plaintiff.

   8. Defendant Kerr alleges the accident was not foreseeable.

   9. Defendant Kerr alleges he breached no legal duty to Plaintiff.

   10. If Plaintiff was injured as alleged in the Complaint, Defendant Kerr alleges he is

without sufficient information to form a belief as to the character and extent of any

damages or injuries and therefore denies the same and demands strict proof thereof.

   11. Defendant Kerr alleges that even if he was negligent or at fault, which is expressly

denied, such negligence or fault as may be found against Defendant Kerr was not the

proximate cause of Plaintiff’s alleged injuries or damages.

   12. Defendant Kerr alleges that part or all of Plaintiff’s alleged cause of action is

barred and/or limited by the Minnesota No-Fault Act (Minn. Stat. Section 65B.41, et.

seq.).

   13. Defendant reserves the right to assert any additional affirmative defenses that

emerge during discovery in this matter.

                                  RELIEF REQUESTED

         WHEREFORE, this answering Defendant prays that the Plaintiff take nothing by

his pretended claim for relief and that this Court:



                                             17
     CASE 0:19-cv-03134-ECT-LIB Document 15 Filed 02/03/20 Page 18 of 18



       1.      Dismiss the Complaint against Defendant Kerr in its entirety and with

prejudice;

       2.      Deny each and every request for relief contained in the Complaint;

       3.      Award Defendant Kerr his reasonable costs and attorneys’ fees incurred in

               defending this action; and

       5.      Award Defendant Kerr any other relief that the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant Kerr

requests a trial by jury of this action.



Dated: 2/03/2020                             LILLEBERG & HOPEWELL, PLLC


                                             By: /s/ Paul S. Hopewell
                                                 Paul S. Hopewell (#268379)
                                                 Peter M. Leiferman (#0396270)
                                                 5200 Willson Road, Suite 325
                                                 Edina, MN 55424
                                                 Telephone: 612-255-1129
                                                 Fax: 612-255-1139
                                                 Emails:
                                                 psh@lilleberg-hopewell.com
                                                 pml@lilleberg-hopewell.com

                                             Attorneys for Defendant Timothy Kerr




                                            18
